Citation Nr: 1312234	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran originally requested a Decision Review Officer hearing on his substantive appeal, and VA scheduled such a hearing to occur in April 2010.  Subsequently, the Veteran withdrew his request for the hearing.

In February and November 2012, the Board remanded the listed issues for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hearing loss disability was not demonstrated during service, a sensorineural hearing loss was not manifest to a compensable level within the first year following discharge from active duty, and a hearing loss did not develop as a result of his military service.

2.  The Veteran does not have chronic tinnitus.  To the extent minimal post-service tinnitus was reported it is not shown to be related to in-service occurrence or event.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred or aggravated in-service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred or aggravated in-service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The matter was most recently readjudicated in a February 2013 supplemental statement of the case.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Unfortunately, the Veteran's service treatment records may have been destroyed in a 1973 fire at the National Personnel Records Center, and are unavailable.  The Appeals Management Center completed all actions requested by the Board in the February and November 2012 remands, to include providing the appellant an audiology examination in May 2012, and obtaining a January 2013 addendum to that examination report.

The Board acknowledges that the examiner who provided the January 2013 addendum was instructed to review the Virtual VA record for the Veteran, but indicated in the addendum that such records were unavailable to him at that time.  The Veteran suffered no prejudice due to this unavailability of Virtual VA records, as the examiner reviewed the claims file, and there are no relevant records in Virtual VA that are not also in the claims file.  Thus, the examiner had all relevant records before him when he provided his opinion.  

To the extent that the prior remands requested additional records, the Veteran has not provided the requested releases for private records, and there is no suggestion that additional VA records exist.  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

With chronic disease (as defined in 38 C.F.R. § 3.309(a)) shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss

Initially, the Board concedes that the Veteran has a current hearing loss disability, meeting the standards set forth in 38 C.F.R. § 3.385, and that he experienced significant in-service noise exposure.  Thus, the Veteran has satisfied the first two criteria for service connection for a hearing loss disability.  The remaining question before the Board is whether there is evidence of a nexus between the present disability and the in-service noise exposure.  

The Board first addresses the Veteran's claim that his hearing loss began during service.  Although the Veteran is competent to report in-service symptomatology, the Board does not find his statements credible when considering the other evidence of record.  Caluza, 7 Vet. App. at 511-12.  The Board acknowledges that his service treatment records may have been destroyed by a 1973 fire at the National Personnel Records Center, but the Board places no weight on the fact that there is no evidence of in-service treatment in support of the Veteran's claim.  Simply put, the lack of contemporaneous records does not impact the Board's credibility determination.  See Kahana, 24 Vet. App. at 434 (holding that a lack of contemporaneous treatment records cannot typically be used by the Board to make credibility determinations).  

The reason the Board does not find the Veteran's assertion that his hearing loss began during service credible is different for each ear.  For his left ear, the Board finds any assertion that hearing loss began during service to not be credible because in the earliest record of private treatment for hearing loss available, dated in April 1992, the Veteran identified a 10 year history of left ear hearing loss, i.e., he reported a hearing loss only since 1982.  The Veteran separated from service in 1957, approximately 35 years prior to the 1992 treatment.  The Board finds the Veteran's statement in April 1992, which was solely for purposes of treatment, and not associated with a claim for monetary benefits, to be more credible than the more recent assertion that his hearing loss began during service.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)

Concerning the right ear, the Veteran's measured audiometric levels in that ear were normal, as interpreted by VA audiologists, through 1998.  The Board acknowledges that in its February 2012 remand, it sought a second opinion in addition to that of the June 2009 VA audiologist's opinion because of the Board's own interpretation of an April 1992 audiological report as demonstrating a bilateral hearing loss disability.  The Board, however, is not qualified to make medical opinions, Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991), and the Board defers to the multiple VA examiners who have interpreted that report as demonstrating normal right ear hearing.  

Notably, neither the April 1992 nor the November 1998 private audiologists actually diagnosed the Veteran with right ear hearing loss; rather, they merely noted a "moderate drop" at higher frequencies.  The "moderate drop" language stands in contrast to the language regarding the left ear in those reports, which identified "mixed hearing loss" (emphasis added).  Thus, the June 2009 and May 2012 VA audiology interpretations of objective tests demonstrate an inconsistency between the objective evidence and the Veteran's statements.  That inconsistency detracts from the appellant's credibility concerning the onset of his right ear hearing loss disability, to the extent that those statements can be interpreted to suggest that his right ear hearing loss began during service.  

The evidence of record demonstrates that compensably disabling sensorineural hearing loss was not manifested within the first year following the Veteran's separation from active duty.  The most credible assertion by the Veteran regarding the onset of hearing loss is that his left ear hearing loss began in the early 1980s.  There is no pertinent evidence to the contrary.  Therefore, service connection on a presumptive basis for a sensorineural hearing loss is not warranted.  38 C.F.R. §§ 3.307(a), 3.309(a).  There are likewise no grounds to grant service connection based on a continuity of symptomatology for a chronic disease, as his symptoms have not continued since service.  38 C.F.R. § 3.303(b).

The Veteran also has not demonstrated a causal connection between any inservice noise exposure and his current hearing loss disability.  See Holton, 557 F.3d at 1366.  To the extent that the Veteran has provided his own opinion that his inservice noise exposure caused his hearing loss, he is not competent to associate his inservice noise exposure with his present sensorineural hearing loss; such a determination is beyond the knowledge of a layperson.  Jandreau, 492 F.3d at 1376-77.

The Veteran is competent to identify in-service noise exposure.  He has indicated that he was around Howitzers, and that a mortar went off during training that caused ringing in both of his ears.

The audiological evidence of record does not support a relationship between the Veteran's disability and his military service.  None of the private audiological reports provide any opinion addressing the etiology of his hearing loss, except to the extent that they associated his left ear hearing loss with chronic otitis media, a prior left ear injury (which the Veteran described as a "workshop" injury occurring in approximately 1982), and left ear surgeries that occurred in 1992 and 1994.  

VA has provided the Veteran with two audiological examinations, the first in June 2009, and the second in May 2012.  Per the June 2009 examiner, the Veteran's bilateral hearing loss was not the result of in-service noise trauma.  The examiner noted that the Veteran's history of hearing loss shows that his left ear loss began years before his right ear hearing loss.  As that report did not provide a sufficient rationale in support of its conclusion, VA sought a second opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  

The May 2012 VA examiner acknowledged that without service treatment records it was difficult to infer an exact etiology for the Veteran's hearing loss.  The examiner cited the history of in-service noise exposure, as well as his post-service noise exposure, which included time spent hunting, with occasional ear protection, and other post-service noise exposures.  The examiner also noted the Veteran's history of left ear surgeries in the early 1990s for a perforated ear drum and to reconstruct the middle ear ossicle.  The Veteran informed the examiner of a longstanding history of hearing trouble around the time frame of his left ear surgeries.  The examiner noted audiometric testing from 1992 to show normal hearing in the right ear and mixed hearing loss in the left ear.  The examiner opined that "[b]ased on the [V]eteran's history of Howitzer noise exposure which would potentially effect both ears equally, history of hunting for over 25+ years being right handed, and the onset of the hearing loss reported," that the "sensorineural portion of his hearing loss in his left ear in 1992 is most likely attributable to recreational noise exposure and less likely related to military noise exposure."  The examiner found that the hearing loss was in the left ear was consistent with the Veteran's history of hunting, and that he was right handed, because in that situation, the left ear was more susceptible to damage.  The conductive component of the Veteran's left ear hearing loss was related to an abnormal middle ear system with a history of ear drum perforation in the late 1980s.  

In January 2013 the examiner provided an addendum to the May 2012 report.  The examiner explained that acoustic trauma, such as the noise from Howitzer blasts, typically affects both ears equally.  The examiner acknowledged that noise exposure such as a mortar blast, exposure to which the Veteran claims, depending on the location, distance, and shadowing of the ear, could cause an asymmetrical hearing loss.  Concerning the effects of hunting, the examiner explained, citing a medical study, that being a right-handed hunter, the Veteran's left ear was more susceptible to the noise from the shot of a long gun because of the angle of his head when shooting.  His head which would provide up to a 15 decibel shadow protecting the right ear, which in turn could lead to asymmetric hearing loss in the left ear.  

In the addendum, the examiner specifically refrained from providing an opinion concerning the etiology or causation of the post-service left ear injury, or any chronic otitis media.  Such a deferral does not require additional development, however, as the Veteran has not asserted, and there is no other evidence to suggest, that the appellant suffered a left ear injury or developed chronic otitis media during service.  

The examiner concluded that the Veteran's right ear hearing loss did not begin during, and was not the result of noise exposure during, his military service, based on the fact that an audiological examination from April 1992 showed normal hearing in the right ear.  Similarly, left ear hearing loss was not at least as likely as not related to service, as a mixed hearing loss was not consistent with military noise exposure.  It was the examiner's opinion that the left ear hearing loss was most likely attributed to his post-military hunting noise exposure and his history of middle ear pathology of the left ear.  

The May 2012 examiner's opinion, as expanded in his January 2013 addendum and explanation, is compelling.  The examiner fully explained why the asymmetric hearing loss was likely attributable to post-service noise exposure from hunting, and why the in-service noise exposure was unlikely to be a causative factor for the hearing loss.  The examiner specifically acknowledged the Veteran's in-service noise exposure, to include consideration of the assertion that the appellant was near a mortar blast that caused ringing in each ear.  The examiner noted that a mortar blast could provide asymmetric hearing loss, as the Veteran's audiology reports have demonstrated, but that there was not enough evidence to associate the two.  Rather, the examiner found that a long history of hunting was a more likely explanation for the loss, due to the way the Veteran would hold a long gun while shooting, and the noise shadow effect of that posture.

Based on the foregoing, there is a complete absence of competent evidence associating the Veteran's hearing loss disability with noise exposure that occurred between 1954 and 1957 while in the military.  It is the Veteran's responsibility to provide evidence in support of his claim, but he has not done so in this instance.  38 U.S.C.A. § 5107.  As such, the Board also finds that the third criteria of service connection, evidence of a nexus between the current disability and service, has not been met, and thus service connection is not warranted.  38 C.F.R. § 3.303(a).  

Tinnitus

Concerning tinnitus, the evidence demonstrates that the Veteran has not had a current tinnitus disability at any time since the submission of his December 2008 informal claim.  As with the claim for hearing loss, the Board concedes that the Veteran experienced in-service noise exposure.  The Veteran's claim must be denied, however, as the evidence overwhelmingly demonstrates that he does not have a current tinnitus disability.  

During the months leading up to his informal December 2008 claim, the Veteran asserted on multiple occasions that he experienced tinnitus.  At a private January 2008 audiology consult, the Veteran asserted that he experienced a "slight ring" in his left ear.  He asserted the same at private consults in April and July 2008.  The Veteran also has claimed that he experienced tinnitus in both ears during service, following a mortar blast during training.  The Veteran is competent to identify tinnitus symptomatology.  Jandreau, 492 F.3d at 1376-77.  

Notably, despite the Veteran's pre-claim identification of tinnitus symptoms, he has repeatedly denied having tinnitus, both before and during the course of his appeal.  The Veteran denied tinnitus in the left ear in April 1992; that report does not indicate whether or not there was right ear tinnitus.  He denied tinnitus bilaterally to private audiologists in October 1996 and November 1998.  In June 2007, he denied tinnitus during a VA audiology consult.  Subsequently, he denied having tinnitus at the May 2012 examination during the course of this appeal.  

Based on the evidence of record, the evidence shows that the Veteran does not have a tinnitus disability that can be related to service.  The Board finds most probative the Veteran's denial of experiencing tinnitus at the May 2012 examination.  That examination was specifically to determine whether the Veteran had a service-connected disability, and he denied having a tinnitus disability.  If the Veteran had a tinnitus disability, he would have expressed as much to the examiner whose job it was to determine if that disability was related to service.  Further, considering the numerous denials of tinnitus, the Veteran's January, April, and July 2007 assertions that he experienced tinnitus are not credible.  Barr, 21 Vet. App. at 308.

Without a tinnitus disability, service connection for tinnitus is not warranted.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Moreover, to the extent that appellant has complained of tinnitus in the past, and to the extent tinnitus has been reported, there is no competent evidence to suggest that in-service noise exposure caused any post-service tinnitus.  

In reaching these conclusions the Board considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


